THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE
"SUBSCRIPTION AGREEMENT") RELATES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND WILL BE
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S.
PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

SWAV ENTERPRISES LTD.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

***(NON-UNITED STATES RESIDENT SUBSCRIBERS ONLY)***

INSTRUCTIONS TO PURCHASER

1.

The purchaser is to complete all the information in the boxes on page 2 and sign
where indicated with an “X”.

2.

ALL PURCHASERS MUST COMPLETE THE CERTIFICATE OF EXEMPTION that begins on page 5.

4.

All other information must be filled in where appropriate.

 



 


--------------------------------------------------------------------------------



This is  Page 2 of 17 pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as the
“Subscription Agreement”.

 

 

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:

SWAV ENTERPRISES LTD. (the “Issuer”), of Unit 628, 138 – 4th Ave. SE , Calgary,
Alberta, Canada, T2G 4Z6

Subject and pursuant to the terms set out in the Terms on pages 3 to 4, the
General Provisions on pages 11 to 17 and the other schedules and appendices
attached which are hereby incorporated by reference, the Purchaser hereby
irrevocably subscribes for, and on Closing will purchase from the Issuer, the
following securities at the following price:

                                                   Shares

CAD$0.03 per Share for a total purchase price of
CAD$                                          
                                                             

The Purchaser owns, directly or indirectly, the following securities of the
Issuer:



[Check if applicable] The Purchaser is [ ] an insider of the Issuer or [ ] a
member of the professional group

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Purchased Securities as follows:

REGISTRATION INSTRUCTIONS

 

DELIVERY INSTRUCTIONS

 

 

 

Name to appear on certificate

 

Name and account reference, if applicable

 

 

 

Account reference if applicable

 

Contact name

 

 

 

Address

 

Address

 

 

 

 

 

Telephone Number

EXECUTED by the Purchaser this _______ day of _____________, 2008. By executing
this Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.

WITNESS:

 

EXECUTION BY PURCHASER:

 

 

X

Signature of Witness

 

Signature of individual (if Purchaser is an individual)

 

 

X

Name of Witness

 

Authorized signatory (if Purchaser is not an individual)

 

 

 

Address of Witness

 

Name of Purchaser (please print)

 

 

 

 

 

Name of authorized signatory (please print)

Accepted this _____ day of ____________, 2008

 

 

SWAV ENTERPRISES LTD.

 

Address of Purchaser (residence)

Per:

 

 

 

 

Telephone Number

Authorized Signatory

 

 

 

 

E-mail address

 

 

 

 

 

Social Security/Insurance No.:

 

By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
3 to 4, the General Provisions on pages 11 to 17 and the other schedules and
appendices incorporated by reference. If funds are delivered to the Company’s
lawyers, they are authorized to release the funds to the Issuer.

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 3 of 17

 

 

 

TERMS

Reference date of this Subscription Agreement

_____________________, 2008 (the “Agreement Date”)

The Offering

 

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 4 of 17

 

 

 

Closing Date

The completion of the sale and purchase of the Shares may take place in one or
more closings, on a date or dates as agreed to by the Issuer and the Purchaser.
Payment for, and delivery of the Shares, is scheduled to occur on or about June
30, 2008, or such later date as may be agreed upon by the Issuer and the
Purchaser (the “Closing Date”).

Additional definitions

In the Subscription Agreement, the following words have the following meanings
unless otherwise indicated:

(a) “Purchased Securities” means the Shares purchased under this Subscription
Agreement; and

(b)   Securities” means the Shares (to be issued on a post-split basis).

The Issuer

Jurisdiction of organization

The Issuer is incorporated under the laws of the State of Nevada.

Stock exchange listings

None

Securities Legislation Applicable to the Issuer

The “Securities Legislation Applicable to the Issuer” are the US Securities
Exchange Act of 1934, and the Securities Commission having jurisdiction over the
Issuer is the United States Securities and Exchange Commission.

 

End of Terms

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 5 of 17

 

 

 

Each Subscriber is required to complete and execute this Certificate. All
Subscribers must complete and meet the criteria set out in at least one of
Categories 1 to 4 .

CERTIFICATE FOR EXEMPTION

In addition to the representations, warranties acknowledgments and agreements
contained in the Subscription to which this Certificate for Exemption is
attached, the Subscriber, for itself and on behalf of any person for whom it is
acting, hereby represents, warrants and certifies to the Issuer that the
Subscriber and any person for whom it is acting is purchasing the securities set
out in the Subscription to which this is attached as principal, is resident in
the jurisdiction set out on the face page hereof and: [check all appropriate
boxes]

* * * * * * *

ALL SUBSCRIBERS

(All Subscribers must meet the criteria in at least one of Categories 1 to 4)

Category 1: Accredited Investor

The Subscriber and any person for whom it is acting is [check appropriate boxes]

 

(a)     a Canadian financial institution, or a Schedule III bank;

 

(b)    the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

 

(c)     a subsidiary of any person referred to in paragraphs (a) or (b), if the
person owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

 

(d)    a person registered under the securities legislation of a jurisdiction of
Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

 

(e)     an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

 

(f)     the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly owned entity of the Government of Canada or a
jurisdiction of Canada;

 

(g)    a municipality, public board or commission in Canada or a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

 

(h)    a national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or an agency of that government;

 

(i)     a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada;

 

(j)     an individual who, either alone or with a spouse, beneficially owns,
directly or indirectly, financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds $1,000,000;

 

_________

(k)    an individual whose net income before taxes exceeded $200,000 in each of
the two most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;

 

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 6 of 17

 

 

 

 

(l)     an individual who, either alone or with a spouse, has net assets of at
least $5,000,000;


_________

(m)   a person, other than an individual or investment fund, that has net assets
of at least $5,000,000 as shown on its most recently prepared financial
statements and that was not created or used solely to purchase or hold
securities as an accredited investor under this paragraph (m);

 

_________

(n)    an investment fund that distributes or has distributed its securities
only to;

A.       a person that is or was an accredited investor at the time of the
distribution;

B.       a person that acquires or acquired securities in the circumstances
referred to in sections 2.10 of NI 45-106 [Minimum amount investment], or 2.19
of NI 45-106 [Additional investment in investment funds], or

C.       a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106 [Investment fund reinvestment];

 

(o)    an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator, or, in Québec,
the securities regulatory authority has issued a receipt;

 

_________

(p)    a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 

_________

(q)    a person acting on behalf of a fully managed account managed by that
person, if that person

A.       is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and

B.       in Ontario, is purchasing a security that is not a security of an
investment fund;

 

_________

(r)     a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

 

(s)     an entity organized in a foreign jurisdiction that is analogous to any
of the entities referred to in paragraphs (a) to (d) or paragraph (i) in form
and function;

 

(t)     a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors;

 

(u)    an investment fund that is advised by a person registered as an adviser
or a person that is exempt from registration as an adviser; or

 

_________

(v)    a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as

A.       an accredited investor, or

B.       an exempt purchaser in Alberta.

 

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 7 of 17

 

 

Category 2: Family, Friends and Business Associates

The Subscriber and any person for whom it is acting is [check appropriate boxes]

[ ]

(a)       a director, executive officer or control person of the Issuer or of an
affiliate of the Issuer;                                          
                                                               ;

[ ]

(b)       a spouse, parent, grandparent, brother, sister or child of a director,
executive officer or control person of the Issuer or an affiliate of the Issuer,
namely                                           
                                                               ;

[ ]

(c)       a parent, grandparent, brother, sister or child of the spouse of a
director, executive officer or control person of the Issuer or of an affiliate
of the Issuer, namely                                           
                                                 ;

[ ]

(d)       a close personal friend* or close business associate** of a director,
executive officer or control person of the Issuer or of an affiliate of the
Issuer, namely                                           
                                                     ;

[ ]

(e)       a founder of the Issuer;                                           
                                                     ;

[ ]

(f)        a spouse, parent, grandparent, brother, sister or child of a founder
of the Issuer, namely                                 ;

[ ]

(g)       a parent, grandparent, brother, sister or child of the spouse of a
founder of the Issuer, namely                         ;

[ ]

(h)       a close personal friend* or close business associate** of a founder of
the Issuer, namely                               ;

[ ]

(i)        a person of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons described in
paragraphs (a) to (h); or

[ ]

(j)        a trust or estate of which all of the beneficiaries or a majority of
the trustees are persons described in paragraphs (a) to (h),

If the Subscriber and any person for whom it is acting is a resident of
SASKATCHEWAN and has checked box (d) or (h) above, or has checked box (i) or (j)
above and the exemption is based, in whole or in part, on a close personal
friendship or close business association by any of the requisite persons of the
person described in (i) or the trust or estate described in (j), the Subscriber
must also complete Form 1B – "Saskatchewan Close Personal Friends and Close
Business Associates Risk Acknowledgment".

 

*

for purposes of this Certificate, "close personal friend" means an individual
who has known the named director, executive officer, control person or founder
well enough and for a sufficient period of time to be in a position to assess
the capabilities and trustworthiness of that person. The term “close personal
friend” can include a family member who is not already specifically identified
in paragraphs (b), (c), (f) or (g) if the family member otherwise meets the
criteria described above. An individual’s relationship with the named director,
executive officer, control person or founder must be direct. An individual is
not a "close personal friend" solely because that individual is a relative, a
client, customer, former client or former customer of, or is a member of the
same organization, association or religious group as, the named director,
executive officer, control person or founder.

 

**

for purposes of this Certificate, "close business associate" means an individual
who has had sufficient prior business dealings with the named director,
executive officer, control person or founder to be in a position to assess the
capabilities and trustworthiness of that person. An individual’s relationship
with the named director, executive officer, control person or founder must be
direct. An individual is not a "close business associate" solely because that
individual is a client, customer, former client or former customer of, or is a
casual business associate of, or is a person introduced or solicited for the
purpose of purchasing securities by, the named director, executive officer,
control person or founder

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 8 of 17

 

 

Category 3: $150,000 Purchaser

[ ]

The Subscriber and any person for whom it is acting has an acquisition cost for
the Shares of not less than $150,000 paid in cash, and is not a person that is
or has been created or used solely to purchase or hold securities in reliance on
the exemption provided by section 2.5 of NI45-106.

Category 4: Non-North American Subscribers

[ ]

The Subscriber does not meet any of the criteria set out in Categories 1 through
4 herein, but the Subscriber is resident of a jurisdiction other than Canada or
the United States.

 

* * * * * * *

The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing. If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the Subscriber shall give the Issuer immediate written notice thereof.

The Subscriber acknowledges and agrees that the Issuer will and can rely on this
Certificate in connection with the Subscriber's Subscription.

EXECUTED by the Subscriber at ______________________ this _____ day of
_______________, 20____.

 

If a corporation, partnership or other entity:

If an individual:

                                                                           

Print Name of Subscriber

Print Name

                                                                           

Signature of Authorized Signatory

Signature

                                                                           

Name and Position of Authorized Signatory

Jurisdiction of Residence

                                                                         

Jurisdiction of Residence

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 9 of 17

 

 

 

FORM 1B

FORM 45-106F4 RISK ACKNOWLEDGEMENT

Saskatchewan Close Personal Friends and Close Business Associates

INSTRUCTION:

THE PURCHASER MUST SIGN 2 COPIES OF THIS FORM. THE PURCHASER AND THE ISSUER MUST
EACH RECEIVE A SIGNED COPY.

 

I acknowledge that this is a risky investment:

•      I am investing entirely at my own risk.

•      No securities regulatory authority has evaluated or endorsed the merits
of these securities.

•      The person selling me these securities is not registered with a
securities regulatory authority and has no duty to tell me whether this
investment is suitable for me.

•      I will not be able to sell these securities for 4 months.

•      I could lose all the money I invest.

•      I do not have a 2-day right to cancel my purchase of these securities or
the statutory rights of action for misrepresentation I would have if I were
purchasing the securities under a prospectus.

I am investing $                                                  [total
consideration] in total; this includes any amount I am obliged to pay
in future.

I am a close personal friend or close business associate of
                                          
                                         [state name]
who is a                                                                        
[state title – founder, director, executive officer or control person] of
Swav Enterprises Ltd.

I acknowledge that I am purchasing based on my close relationship with
                                                                           
[state title – founder, director, executive officer or control person] whom I
know well enough and for a sufficient period of time to be able to assess
his/her capabilities and trustworthiness.

I acknowledge that this is a risky investment and that I could lose all the
money I invest.


                                            
Date                       Signature of Subscriber

        
                      Print Name of Subscriber

SIGN 2 COPIES OF THIS DOCUMENT. KEEP ONE COPY FOR YOUR RECORDS.

 

               W A R N I N G

You are buying Exempt Market Securities

They are called exempt market securities because two parts of securities law do
not apply to them. If an issuer wants to sell exempt market securities to you:

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 10 of 17

 

 

•

the issuer does not have to give you a prospectus (a document that describes the
investment in detail and gives you some legal protections), and

•

the securities do not have to be sold by an investment dealer registered with a
securities regulatory authority.

There are restrictions on your ability to resell exempt market securities.
Exempt market securities are more risky than other securities.

You may not receive any written information about the issuer or its business

If you have any questions about the issuer or its business, ask for written
clarification before you purchase the securities. You should consult your own
professional advisers before investing in the securities.

You will not receive advice

Unless you consult your own professional advisers, you will not get professional
advice about whether the investment is suitable for you.

The securities you are buying are not listed

The securities you are buying are not listed on any stock exchange, and they may
never be listed. There may be no market for these securities. You may never be
able to sell these securities.

For more information on the exempt market, refer to the Saskatchewan Financial
Services Commission's website at http://www.sfsc.gov.sk.ca.

 

* * * * * * *

INSTRUCTION:

THE PURCHASER MUST SIGN 2 COPIES OF THIS FORM. THE PURCHASER AND THE ISSUER MUST
EACH RECEIVE A SIGNED COPY.

 

 

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 11 of 17

 

 

GENERAL PROVISIONS

1.

DEFINITIONS

1.1           In the Subscription Agreement (including the first (cover) page,
the Terms on pages 3 to 4, the General Provisions on pages 11 to 17 and the
other schedules and appendices incorporated by reference), the following words
have the following meanings unless otherwise indicated:

 

(a)

“1933 Act” means the United States Securities Act of 1933, as amended;

 

(b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 4) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

 

(c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

 

(d)

“Closing Date” has the meaning assigned in the Terms;

 

(e)

“Closing Year” means the calendar year in which the Closing takes place;

 

(f)

“Commissions” means the Commissions with Jurisdiction over the Issuer and the
securities commissions incorporated in the definition of this term in other
parts of the Subscription Agreement;

 

(g)

“Final Closing” means the last closing under the Private Placement;

 

(h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 11 to 17;

 

(i)

“Private Placement” means the offering of the Shares on the terms and conditions
of this Subscription Agreement;

 

(j)

“Purchased Securities” has the meaning assigned in the Terms;

 

(k)

“Regulatory Authorities” means the Commissions;

 

(l)

“Securities” has the meaning assigned in the Terms;

 

(m)

“Subscription Agreement” means the first (cover) page, the Terms on pages 3 to
4, the General Provisions on pages 11 to 17 and the other schedules and
appendices incorporated by reference; and

 

 

(n)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 3 to 4.

 

1.2           In the Subscription Agreement, the following terms have the
meanings defined in Regulation S: “Directed Selling Efforts”, “Foreign Issuer”,
“Substantial U.S. Market Interest”, “U.S. Person” and “United States”.

1.3           In the Subscription Agreement, unless otherwise specified,
currencies are indicated in CAD dollars.

1.4           In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 12 of 17

 

 

 

2.

Acknowledgements, REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1

Acknowledgements concerning offering

The Purchaser acknowledges that:

 

(w)

none of the Shares have been registered under the 1933 Act, or under any state
securities or "blue sky" laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable state and provincial securities laws;

 

(x)

the Purchaser acknowledges that the Issuer has not undertaken, and will have no
obligation, to register any of the Shares under the 1933 Act;

 

(y)

the decision to execute this Agreement and acquire the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Issuer;

 

(z)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

 

(aa)

there is no government or other insurance covering any of the Shares;

 

(bb)

there are risks associated with an investment in the Shares;

 

(cc)

the Purchaser has not acquired the Shares as a result of, and will not itself
engage in, any directed selling efforts in the United States in respect of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Purchaser may sell or otherwise dispose of the Shares pursuant to
registration thereof under the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

 

(dd)

the Purchaser and the Purchaser's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

 

(ee)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Purchaser, the
Purchaser's lawyer and/or advisor(s);

 

(ff)

the Purchaser will indemnify and hold harmless the Issuer and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Purchaser contained herein or in any document furnished by the Purchaser to the
Issuer in connection herewith being untrue in any material respect or any breach
or failure by the Purchaser to comply with any covenant or agreement made by the
Purchaser to the Issuer in connection therewith;

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 13 of 17

 

 

 

(gg)

the Shares are not listed on any stock exchange or automated dealer quotation
system and no representation has been made to the Purchaser that any of the
Shares will become listed on any stock exchange or automated dealer quotation
system;

 

(hh)

the Issuer will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

 

(ii)

the statutory and regulatory basis for the exemption claimed for the offer of
the Shares, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and provincial securities
laws;

 

(jj)

the Purchaser has been advised to consult the Purchaser's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Purchaser is resident in
connection with the distribution of the Shares hereunder, and

 

(ii)

applicable resale restrictions;

 

(kk)

this Agreement is not enforceable by the Purchaser unless it has been accepted
by the Issuer, and the Purchaser acknowledges and agrees that the Issuer
reserves the right to reject any subscription for any reason; and

 

(ll)

By executing and delivering this Agreement, each Subscriber will have directed
the Issuer not to include a Canadian Legend on any certificates representing the
Shares to be issued to such Subscriber. As a consequence, the Subscriber will
not be able to rely on the resale provisions of Multilateral Instrument 45-102,
and any subsequent trade in the Securities during or after the Canadian hold
period described therein will be a distribution subject to the prospectus and
registration requirements of Canadian securities legislation, to the extent that
the trade is at that time subject to any such Canadian securities legislation.

 

2.2

Representations by the purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

 

(a)

the Purchaser has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Purchaser is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Purchaser;

 

(b)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to the Purchaser or of any agreement, written or oral, to which the
Purchaser may be a party or by which the Purchaser is or may be bound;

 

(c)

the Purchaser has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Purchaser enforceable against the Purchaser
in accordance with its terms;

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 14 of 17

 

 

 

(d)

the Purchaser is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

 

(e)

the Purchaser is not a U.S. Person;

 

(f)

the Purchaser is resident in the jurisdiction set out under the heading "Name
and Address of Purchaser" on the signature page of this Agreement;

 

(g)

the sale of the Shares to the Purchaser as contemplated in this Agreement
complies with or is exempt from the applicable securities legislation of the
jurisdiction of residence of the Purchaser;

 

(h)

the Purchaser is acquiring the Shares for investment only and not with a view to
resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Shares in the United States or to U.S.
Persons;

 

(i)

the Purchaser is outside the United States when receiving and executing this
Agreement and is acquiring the Shares as principal for the Purchaser's own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

 

(j)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Issuer, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Shares;

 

(k)

the Purchaser (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

 

(l)

the Purchaser acknowledges that the Purchaser has not acquired the Shares as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Shares which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of the Shares; provided, however, that the
Purchaser may sell or otherwise dispose of the Shares pursuant to registration
of the Shares pursuant to the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

 

(m)

the Purchaser understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or "blue sky" laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;

 

(n)

the Purchaser understands and agrees that offers and sales of any of the Shares
prior to the expiration of a period of one year after the date of original
issuance of the Shares (the one year period hereinafter referred to as the
"Distribution Compliance Period") shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 15 of 17

 

 

 

(o)

the Purchaser understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;

 

(p)

the Purchaser understands and agrees that the Issuer will refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, pursuant to an effective registration statement under the 1933 Act or
pursuant to an available exemption from the registration requirements of the
1933 Act;

 

(q)

the Purchaser is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

 

(r)

no person has made to the Purchaser any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Shares;

 

(ii)

that any person will refund the purchase price of any of the Shares;

 

(iii)

as to the future price or value of any of the Shares; or

 

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Issuer on any stock exchange or
automated dealer quotation system.

2.3

Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 3 to 4, the General Provisions on pages
11 to 17 and the other schedules and appendices incorporated by reference) are
made by the Purchaser with the intent that they be relied upon by the Issuer in
determining its suitability as a purchaser of Purchased Securities, and the
Purchaser hereby agrees to indemnify the Issuer against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
as a result of reliance thereon. The Purchaser undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Purchaser set forth in the Subscription Agreement (including the
first (cover) page, the Terms on pages 3 to 4, the General Provisions on pages
11 to 17 and the other schedules and appendices incorporated by reference) which
takes place prior to the Closing.

2.4

Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.

ISSUER'S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Shares which will not be binding on
the Issuer until accepted by the Issuer by executing the Subscription Agreement
in the space provided on the face page(s) of the Agreement and, notwithstanding
the Agreement Date, if the Issuer accepts the subscription by the Purchaser, the
Subscription Agreement will be entered into on the date of such execution by the
Issuer.

4.

CLOSING

4.1           On or before the end of the fifth business day before the Closing
Date, the Purchaser will deliver to the Issuer the Subscription Agreement and
all applicable schedules and required forms, duly executed, and payment in full
for the total price of the Purchased Securities to be purchased by the
Purchaser.

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 16 of 17

 

 

4.2           At Closing, the Issuer will deliver to the Purchaser the
certificates representing the Purchased Securities purchased by the Purchaser
registered in the name of the Purchaser or its nominee, or as directed by the
Purchaser.

5.

MISCELLANEOUS

5.1           The Purchaser agrees to sell, assign or transfer the Securities
only in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

5.2           The Purchaser hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Purchaser and delivered to the Issuer in connection with the
Private Placement.

5.3           The Issuer may rely on delivery by fax machine of an executed copy
of this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.

5.4           Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

5.5           This Subscription Agreement is not assignable or transferable by
the parties hereto without the express written consent of the other party to
this Subscription Agreement.

5.7          Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

5.8

The parties to this Subscription Agreement may amend this Subscription Agreement
only in writing.

5.9           This Subscription Agreement enures to the benefit of and is
binding upon the parties to this Subscription Agreement and their successors and
permitted assigns.

5.10         A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 1.

5.11

This Subscription Agreement is to be read with all changes in gender or number
as required by the context.

 

 



 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 17 of 17

 

 

5.12         This Subscription Agreement will be governed by and construed in
accordance with the internal laws of Nevada (without reference to its rules
governing the choice or conflict of laws), and the parties hereto irrevocably
attorn and submit to the exclusive jurisdiction of the courts of Alberta with
respect to any dispute related to this Subscription Agreement.

End of General Provisions

End of Subscription Agreement

 

 

CW2015332.1

 

 

 